Budkin, J.
(concurring)—The mother of Porter L. Denison died before he did. Hpon the death of the son, his father, Lewis H. Denison, became his sole heir at law. This action was brought to set aside conveyances made of the son’s property by the father in the son’s name. The father could not take advantage of his own wrong and would not be heard to question these conveyances himself. Nor should a recovery be had in the name of an administrator which will apparently inure to his benefit. It does not appear that there are any creditors of the estate of Porter L. Denison, deceased, but if there are such, and it becomes necessary to resort to this property to satisfy their claims, they should he required to proceed in such manner as will leave the conveyances intact, except in so far as they affect the rights of innocent third parties. This is a manifest attempt on the part of the father to take advantage of his own fraud and wrong, by indirection and in the name of another. I therefore concur in the judgment.
Pullerton and Hadley, JJ., took no part.